Exhibit 10.2



FIRST AMENDMENT TO BONUS AGREEMENT
 


This First Amendment to Bonus Agreement (this “Amendment”), effective as of
March 26, 2014, is made by and between Hennessy Advisors, Inc. and Daniel B.
Steadman.
 


RECITALS
 
WHEREAS, the parties previously entered into a Bonus Agreement, dated as of
August 28, 2006 (the “Bonus Agreement”); and
 
WHEREAS, the parties now desire to amend the Bonus Agreement as provided for
herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
1.  Section 1 of the Bonus Agreement is hereby amended by replacing the phrase
“the least of” with the phrase “the greatest of”.
 
2.  Except as herein modified or amended, the terms and conditions of the Bonus
Agreement shall remain unchanged and in full force and effect.
 
3.  This Amendment may be executed by facsimile signature and a facsimile
signature shall constitute an original for all purposes.
 
[The remainder of this page is intentionally left blank.]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party has caused this Amendment to be duly executed as
of the date first written above.
 

 
HENNESSY ADVISORS, INC.
 
 
By:              /s/ Neil J.
Hennessy                                                                
Name:        Neil J. Hennessy
Title:          President, CEO, and Chairman of the Board
 
 
 
 
 
/s/ Daniel B.
Steadman                                                                              
Daniel B. Steadman
 

 
 
 
 
 
 


Signature Page to First Amendment to Bonus Agreement
 